DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/29/2022 has been entered.  Claims 1-20 are presented for examination.
Claim Objections
Claims 1, 4, 12, 14 and 20 are objected to because of the following informalities: 	Claims 1, 12 and 20, in the phrase, “identifying both a corresponding namespace in the object store the data party is assigned with, the word “that” should be inserted before the term, “the data party”;
 	Claims 1, 12 and 20, in the phrase “the corresponding namespace in the object store the data party is assigned with,” the word “that” should be inserted before the term, “the data party.” 
 	Claims 4 and 14, in the phrase “corresponding namespace in the object store the data party is assigned with,” the word “that” should be inserted before the term, “the data party.”
	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 16-17 recite “… from the local training to the corresponding namespace …”  The antecedent basis of the term, “the corresponding namespace” is unclear, because there are two instances of “a corresponding namespace” earlier in the claim i.e., see the usages of the term in lines 3 and 11.  For the purpose of examination, Examiner interprets the above phrase to refer to any of these corresponding namespaces, or another corresponding namespace. 
Claim 1, line 19 recites “the at least one data party.”  This term lacks antecedent basis.     
Claims 12 and 19 correspond to claim 1 and are rejected for the same reasons.  
Claims 2-11, 13-18 and 20 are rejected for failing to the cure the deficiencies of their respective parent claims.   
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-7, 9-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz (K. Bonawitz et al., “Towards Federated Learning at Scale: System Design,” arXiv: 1902.01046v2, March 22, 2019) in view of Jones (US 2013/0272146) and further in view of Yoo (US 2011/0238733).  

 	Bonawitz was submitted in an IDS filed 3/27/2020.

	Regarding claim 1, Bonawitz teaches a method for federated learning across a plurality of data parties, comprising:
 	assigning each data party of the plurality of data parties with a corresponding space in an object store (Fig. 1, page 2, each device provides a model update to the server; inherently, this means there is an assigned space in server storage for the model update);
 	assigning a shared space in the object store (Fig. 1, pages 2-3, the server stores a global model, which is shared with each of the client devices; inherently, this means there is a space assigned in server storage for the shared global model);
 	storing one or more model parameters in the shared space in the object store (page 2, the server stores global model parameters; inherently, such parameters are stored in a space on the server)
 	triggering a round of federated learning by issuing one or more customized learning requests to one or more of the plurality of data parties (Fig. 1, pages 2-3, the server tells the client devices what computation to run and sends the global model/parameters, which triggers local training by the client devices), 
 	the customized learning request triggers the data party to fetch the one or more model parameters from the shared namespace in the object store, locally train a model based on training data owned by the data party and one or more model parameters (Fig. 1, pages 2-3, the server tells the client devices what computation to run and sends the global model parameters, which triggers local training by the client devices; the client devices use their own local dataset to perform on-device training, thereby updating the model), and 
 	upload a local model resulting from the local training to the corresponding space in the object store the data party is assigned with (Fig. 1, pages 2-3, the client device sends a model update back to the server, based on the on-device training);
 	retrieving, from the object store, at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Fig. 1, pages 2-3, the uploaded model updates are stored in server storage and must be retrieved to be processed; the server aggregates the updates into the global model); and
 	aggregating the at least one local model retrieved from the object store to obtain a shared model (pages 2-3, the server aggregates the updates into a global model).
 	However, Bonawitz does not expressly disclose the corresponding space is a namespace; the shared space is a namespace; wherein each customized learning request issued to each data party of the one or more data parties comprises a link to the object store and information identifying both a corresponding space in the object store the data party is assigned with and the shared space in the object store.
 	In the same field of endeavor, Jones teaches wherein each customized learning request issued to each data party of the one or more data parties comprises a link to the object store and information identifying both a corresponding space in the object store the data party is assigned with and the shared space in the object store (Fig. 7A, [0056, 0058, 0064, 0065, 0072, 0089, 0097, 0016-0020, 0052], Jones describes a server transmitting a message to a client i.e., a test response packet; as indicated in Fig. 7A, [0058, 0064, 0065], the message can include a download URL and an upload URL; either URL can also be considered to be a “link”; as noted in [0016, 0020], when the client receives the message, it performs downloading and uploading in connection with the download and upload URLs).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each customized learning request issued to each data party of the one or more data parties comprises a link to the object store and information identifying both a corresponding space in the object store the data party is assigned with and the shared space in the object store as suggested in Jones into Bonawitz because Bonawitz and Jones pertain to analogous fields of technology.  Bonawitz pertains to a system in which a server transmits a message to a client which causes the client to both download data (i.e., a global model) and upload data (i.e., model updates).   Jones also pertains to a system in which a server transmits a message to a client that causes the client to both download and upload data. In Jones, the message includes a download URL and an upload URL i.e., indicating a space from which data can be downloaded and a space to which data can be uploaded.  It would obvious, given the teachings of Jones, to modify the invention of Bonawitz so that the client downloads global model parameters from a space identified by the download URL and uploads model updates to a space identified by the upload URL.  It would be desirable to incorporate such features into Bonawitz to help the client described in Bonawitz properly manage its upload and download processes e.g., see Jones Fig. 7A, [0056, 0058, 0064, 0065, 0072, 0089, 0097, 0016-0020, 0052].   
 	However, the combination of Bonawitz and Jones do not expressly disclose the corresponding space is a namespace; the shared space is a namespace.  
 	In the same field of endeavor, Yoo teaches the corresponding space is a namespace; the shared space is a namespace ([0004, 00013, 0066, 0070], any URL can have a namespace i.e., a domain, path, sub-path etc.; as is well known in the art, a URL identifies a location or space on a computing device accessible via the Internet or network).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the corresponding space is a namespace; the shared space is a namespace as suggested in Yoo into Bonawitz and Jones because Bonawitz/Jones and Yoo pertain to analogous fields of technology.  Bonawitz/Jones pertains to a system in which a client device can upload data to and download data from a server, where the locations for the uploaded and downloaded data are identified using URLs.  Yoo teaches that different URLs can include different namespaces i.e., domains, paths, etc.  It would be desirable to incorporate this feature into Bonawitz/Jones to enable the arrangement of upload/download data according to URLs and namespace e.g., see Yoo [0004, 00013, 0066, 0070].

	Regarding claim 5, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1. The combination of Bonawitz, Jones and Yoo also teaches wherein triggering a round of federated learning comprises:
 	selecting a set of data parties (Bonawitz page 2, the server selects a subset of the client devices); and
 	triggering the set of data parties to locally train a set of models in parallel by issuing a customized learning request to each data party of the set of data parties (Bonawitz Fig. 1, pages 2-3, the server tells the client devices to perform the computation and transmits the global model, which causes the client devices to perform local training; as seen in Fig. 1, the training for multiple devices can be in parallel).

 	Regarding claim 6, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1. The combination of Bonawitz, Jones and Yoo also teaches wherein triggering a round of federated learning comprises: 
 	triggering the plurality of data parties to locally train a plurality of models in parallel by issuing a customized learning request to each data party of the plurality of data parties (Bonawitz Fig. 1, pages 2-3, the server tells the client devices to perform the computation and transmits the global model, which causes the client devices to perform local training; as seen in Fig. 1, the training for multiple devices can be in parallel).

 	Regarding claim 7, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1. The combination of Bonawitz, Jones and Yoo also teaches 
 	storing, for each data party of the one or more data parties, multiple versions of a local model uploaded to a corresponding namespace in the object store assigned to the data party during multiple rounds of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices and aggregates them into the global model, then repeats the process; thus, inherently, the server at least at different times stores multiple versions of local model updates received from client devices).

	Regarding claim 9, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1.  The combination of Bonawitz, Jones and Yoo also teaches 
 	receiving, from the object store, at least one notification of the at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives and stores model updates from client devices, which inherently are stored in server storage; the server then aggregates the received model updates; inherently, this means that the server determines, from server storage, that the model update exists i.e., a notification).

 	Regarding claim 10, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1.  The combination of Bonawitz, Jones and Yoo also teaches 
 	receiving, from the at least one data party, at least one notification of the at least one local model uploaded to the object store by the at least one data party during the round of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices, which can be understood as a notification of the uploading of the model update; Bonawitz Fig. 1, page 2, the server aggregates the updates into the global model, then writes the global model into storage; the server can be a cloud-based distributed service; Jones [0023, 0033], a server system can be in one device or its functionalities can be distributed among multiple devices i.e., in a distributed computing environment; this means that if the storage functionality is at a remote device, writing to the storage as taught in Bonawitz would require an upload through a network; see also Yoo [0026], functionality can be split among program modules, and the instructions of those program modules can be executed in a distributed computing environment).

 	Regarding claim 11, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1. The combination of Bonawitz, Jones and Yoo also teaches 
 	periodically checking the object store for one or more local models uploaded to the object store by one or more data parties in accordance with a schedule (Bonawitz Fig. 1, pages 2-3, the client devices receive a global model from the server; the server receives model updates from client devices; aggregates the updates into the global model; this process is repeated in rounds i.e., according to a schedule and on a periodic basis).

	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Bonawitz, Jones and Yoo also teaches a system for federated learning across a plurality of data parties, comprising:
 	at least one processor; and
 	a non-transitory processor-readable memory device storing instructions that when
executed by the at least one processor causes the at least one processor to perform
operations (Bonawitz Fig. 1, pages 2-3, inherently, the server includes a processor and a memory with instructions).

	Regarding claim 15, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 12.  Claim 15 corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 16, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 12.  Claim 16 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 17, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 12.  Claim 17 corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Bonawitz, Jones and Yoo also teaches a computer program product for federated learning across a plurality of data parties, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Bonawitz Fig. 1, pages 2-3, inherently the server has a computer program in a memory with instructions).

Claims 2-4, 8, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz, Jones and Yoo, as applied in claims 1, 12 and 19, and further in view of French (US 2018/0063205). 

 	Regarding claim 2, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1.  However, the combination of Bonawitz, Jones and Yoo does not expressly disclose wherein the shared model is uploaded to the shared namespace in the object store.
 	In the same field of endeavor, French teaches wherein the shared model is uploaded to the shared namespace in the object store (Fig. 22, [0155-0159], it is known for a computing device to communicate/upload data to remote storage; as noted in [0155], it is further known to implement a computing system as a distributed system, win which operations are implemented across multiple devices; this can naturally require a device to store processed data in a remote storage device).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the shared model is uploaded to the shared namespace in the object store as suggested in French into Bonawitz, Jones and Yoo because Bonawitz/Jones/Yoo and French pertain to analogous fields of technology.  Bonawitz describes a server that aggregates updates into a global model and writing the global model to storage, in which the server can be a cloud-based distributed service.  See also Jones [023, 033] and Yoo [0026], which also note that a server can be implemented in a distributed computing environment. French also describes a server implemented as a distributed computing system, and notes that data can be stored in i.e., uploaded to, a remote storage device.  It would be obvious to modify Bonawitz so that when the global model is stored, it is uploaded to a remote storage device, as described in French.  Incorporating the above feature into Bonawitz would be desirable to provide alternative options for using the server in Bonawitz as part of a distributed computing system e.g., see French Fig. 22, [0155-0159].  

 	Regarding claim 3, the combination of Bonawitz, Jones, Yoo and French teaches the invention as claimed in claim 2.  The combination of Bonawitz, Jones, Yoo and French also teaches wherein each data party of the plurality of data parties is notified of the shared model uploaded to the shared namespace in the object store (Bonawitz Figure 1, pages 2-3, the global, shared model is updated; the federated learning round is then repeated i.e., the server will contact the client devices and send them the update model for additional local training). 

 	Regarding claim 4, the combination of Bonawitz, Jones, Yoo and French teaches the invention as claimed in claim 2.  The combination of Bonawitz, Jones, Yoo and French also teaches 
 	triggering a subsequent round of federated learning by issuing one or more subsequent customized learning requests to one or more of the plurality of data parties, wherein each subsequent customized learning request issued to each data party of the one or more data parties triggers the data party to retrieve the shared model from the shared namespace in the object store, locally train the shared model based on training data owned by the data party, and upload an updated version of a local model resulting from the local training to a corresponding namespace in the object store the data party is assigned with (Bonawitz Figure 1, pages 2-3, the global, shared model is updated; the federated learning round is then repeated i.e., the server will contact the client devices and send them the update model for additional local training and uploading of the model updates).

 	Regarding claim 8, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 1. The combination of Bonawitz, Jones and Yoo also teaches 
	storing multiple versions of the shared model during multiple rounds of federated learning (Bonawitz Fig. 1, pages 2-3, the server receives model updates from the client devices and aggregates them into the global model, then repeats the process; thus, inherently, the server at least at different times stores multiple versions of the shared global model; Bonawitz Fig. 1, page 2, the server aggregates the updates into the global model, then writes the global model into storage; the server can be a cloud-based distributed service).
 	However, the combination of Bonawitz, Jones and Yoo does not expressly disclose the shared model uploaded to the shared namespace in the object store.
 	In the same field of endeavor, French teaches the shared model uploaded to the shared namespace in the object store (Fig. 22, [0155-0159], it is known for a computing device to communicate/upload data to remote storage; as noted in [0155], it is further known to implement a computing system as a distributed system, win which operations are implemented across multiple devices; this can naturally require a device to store processed data in a remote storage device).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the shared model uploaded to the shared namespace in the object store as suggested in French into Bonawitz, Jones and Yoo because Bonawitz/Jones/Yoo and French pertain to analogous fields of technology.  Bonawitz describes a server that aggregates updates into a global model and writing the global model to storage, in which the server can be a cloud-based distributed service.  See also Jones [023, 033] and Yoo [0026], which also note that a server can be implemented in a distributed computing environment. French also describes a server implemented as a distributed computing system, and notes that data can be stored in i.e., uploaded to, a remote storage device.  It would be obvious to modify Bonawitz so that when the global model is stored, it is uploaded to a remote storage device, as described in French.  Incorporating the above feature into Bonawitz would be desirable to provide alternative options for using the server in Bonawitz as part of a distributed computing system e.g., see French Fig. 22, [0155-0159].  

 	Regarding claim 13, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 12.  Claim 13 corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 14, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 13.  Claim 14 corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 18, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 12.  Claim 18 corresponds to claim 8 and is rejected for the same reasons.

 	Regarding claim 20, the combination of Bonawitz, Jones and Yoo teaches the invention as claimed in claim 19. Claim 20 corresponds to claim 2 and is rejected for the same reasons.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 12 and 19.
 	Regarding independent claims 1, 12 and 19, the Applicant alleges that the combination of references does not teach the amended limitation of "storing one or more model parameters in the shared namespace in the object store; triggering a round of federated learning by issuing one or more customized learning requests to one or more of the plurality of data parties, wherein each customized learning request issued to each data party of the one or more data parties comprises a link to the object store and information identifying both a corresponding namespace in the object store the data party is assigned with and the shared namespace in the object store, and the customized learning request triggers the data party to fetch the one or more model parameters from the shared namespace in the object store, locally train a model based on training data owned by the data party and the one or more model parameters, and upload a local model resulting from the local training to the corresponding namespace in the object store the data party is assigned with.”  Examiner has therefore rejected claims 1, 12 and 19 under 35 U.S.C. 103 as being unpatentable over Bonawitz, Jones and Yoo.  Applicant’s remarks are moot in view o the new grounds of rejection.   	Applicant further argues that claims 2-11, 13-14 and 20 are allowable in view of their dependency on claims 1, 9 and 17.  Claims 2-11, 13-14 and 20 are rejected as being taught by Bonawitz, Jones, Yoo and/or French.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Anandam (US 2012/0246226) teaches transmitting a communication to a client indicating a URL to use for downloading and a URL to use for uploading data e.g., see Anandam [0038].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143